UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 28, 2009 CLAYTON WILLIAMS ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 001-10924 75-2396863 (State or other jurisdiction of (Commission File (I.R.S. Employer incorporation or organization) Number) Identification Number) 6 Desta Drive, Suite 6500, Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code:(432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17CFR 240.14d-2 (b)) ¨Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17CFR 240.13e-4 (c)) Item 8.01 -Other Events On August28, 2009, we repaid in full all amounts outstanding under the Term Loan and Security Agreement dated April21, 2006 (the “Term Loan”), among Desta Drilling, L.P. (“DestaLP”) (formerly Larclay, L.P.), GE Business Financial Services, Inc. (successor to Merrill Lynch Capital), as Administrative Agent, and the Lenders named therein.We financed the repayment of amounts outstanding under the Term Loan with borrowings under our Amended and Restated Credit Agreement (the “Senior Credit Facility”) dated May 21, 2004 (as amended), with JPMorgan Chase Bank, N.A. (successor by merger to Bank One, N.A. (Illinois)), as Administrative Agent, and the Lenders named therein.Pursuant to the terms of the Senior Credit Facility (1)DestaLP and its general partner, Desta Drilling GP, LLC (“DestaGP”), granted a security interest in substantially all of their respective assets as collateral under the Senior Credit Facility, (2)we and DestaGP pledged our equity interests in Desta LP to the Administrative Agent under the Senior Credit Facility and (3)DestaLP and DestaGP became Subsidiaries for all purposes of the Senior Credit Facility. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. CLAYTON WILLIAMS ENERGY, INC. Date: September 1, 2009 By: /s/ L. Paul Latham L. Paul Latham Executive Vice President and Chief Operating Officer Date: September 1, 2009 By: /s/ Mel G. Riggs Mel G. Riggs Senior Vice President and Chief Financial Officer
